Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein each sleeve is unattached" while parent claim 8 requires the narrower “completely unattached”.  It is unclear whether Claim 12 requires the broader “unattached” or the narrower “completely unattached”
Claim 20 recites “wherein upon applying pressure to one or more outer sides of the plurality of sleeves, the substantially flat planar pillow surface is substantially seamless.” Applicant’s disclosure in para. [0029] further defines “substantially seamless” as “seams are not visible in the surface of the pillow assembly, and/or that seams are not felt by a user of the pillow assembly, or that seams can be felt, but at a minimal level such that the comfort of the user is not impacted, or that seams do not leave marks or lines on the skin of a user. In 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 17 fail to “contain a reference to a claim previously set forth” as required by 35 USC 112(d), i.e. Claim 15 depends from Claim 16 and Claim 17 depends from Claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US Patent 10,827,843).
Regarding Claim 1, Miller discloses a pillow insert (see annotated Fig. 1 below) comprising: a plurality of sleeves (24 and 26, 23 and 25), wherein each sleeve is substantially filled with a soft material (see Col. 5, Lines 33-39) and attached to an adjacent sleeve at least at one end (@22 via 28) and partially or completely unattached along an adjacent side (between 23 and 24, 25 and 26), wherein, each sleeve is substantially against the adjacent sleeve such that a pillow surface is provided (see Figs. 1-6b).

    PNG
    media_image1.png
    833
    560
    media_image1.png
    Greyscale


Regarding Claim 2, Miller discloses wherein each sleeve has a shape substantially of a triangle, a rectangle, a square, a hexagon, an octagon, a cylindrical tube (see Figs. 1, 2, and 7), or a cross.

Regarding Claim 5, Miller discloses wherein each sleeve is completely unattached along each adjacent side (between 23 and 24, 25 and 26, see annotated Fig. 1 above).
Regarding Claim 6, Miller discloses wherein the plurality of sleeves are arranged adjacent to one another along a longitudinal axis across the pillow insert (see Fig. 1).
Regarding Claim 7, Miller discloses wherein the soft material comprises polyester fiberfill, down, feather, foam, or combination thereof (see Col. 5, Lines 33-39).
Regarding Claim 20, Miller discloses wherein upon applying pressure to one or more outer sides of the plurality of sleeves, the substantially flat planar pillow surface is substantially seamless (Fig. 2 shows only seams along opening 32 in the sleeves, thus making the pillow surface feel substantially seamless when a user lies on it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent 10,827,843) in view of Alivizatos (US Patent 4,689,844)
Regarding Claims 3 and 19, Miller discloses wherein each sleeve has the shape of the cylindrical tube (see Figs. 2 and 7), but fails to disclose the pillow insert is about 2 to about 3 inches in height in an uncompressed state or about 3 inches to about 6 inches in height in an uncompressed state.   Alivizatos teaches wherein a sleeve is about 2 to about 3 inches in height in an uncompressed state or about 3 inches to about 6 inches in height in an uncompressed state (see Col. 3, Lines 40-41, “a height or depth of about 2.0 to 4.0 inches”)  It would have been obvious matter of design choice to change the height of Miller’s pillow insert to about 2-3 inches or about 3-6 inches in height in an uncompressed state (as taught by Alivizatos), since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  Applicant states in para. [0028] “In some embodiments, the pillow insert is about 2 to about 3 inches in height PH (see FIG. 7) in an uncompressed state. In alternate embodiments, the pillow insert is about 3 to about 6 inches in height PH in an uncompressed state. In further embodiments, the pillow insert is about 2 to 6 inches, about 2 to 5 inches, about 2 to 4 inches, or about 2 to 3 inches-5- in height PH in an uncompressed state. In further embodiments, the pillow insert is about 2, about 2.25, about 2.5, about 2.75, about 3, about 3.5, about 4, about 4.5, about 5, about 5.5, or about 6 in height PH in an uncompressed state. Applicant has listed many different heights and as such has failed to establish any sort of criticality for the claimed height range.  
Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller US Patent 10,827,843) in view of Takashima (US Patent 6,151,733).
Regarding Claim 8, Miller discloses a pillow assembly comprising: a pillow insert (21/31) comprising a plurality of sleeves, wherein each sleeve is substantially filled with a soft material (see Col, 5, Lines 33-39) and attached to an adjacent sleeve at least at one end and partially or completely unattached along an adjacent side (see annotated Fig. 1 above), wherein each sleeve is substantially against the adjacent sleeve such that a pillow surface is provided (see Figs. 1-6b); a padding component arranged on at least one outer side of the pillow insert; and a cover (3), wherein the pillow insert is encased in the cover.  Miller fails to disclose a padding component arranged on at least one outer side of the pillow insert and the padding component 
Regarding Claims 9-13, see claims 2-6 rejections above.
Regarding Claim 14, Takashima teaches wherein the padding component is arranged on both a first outer side and a second outer side of the pillow insert (see Fig. 8 of Takashima).
Regarding Claim 15, Takashima teaches wherein the padding component comprises a first padding component (2) substantially covering the first outer side of the pillow insert, and a second padding component (5) substantially covering the second outer side of the pillow insert.
Regarding Claim 16, Miller discloses an outer cover (29).
Regarding Claim 17, Miller as modified teaches wherein the cover (Miller: 30) is configured to encase the pillow insert and the padding component (Takashima: 2 and 5) to limit movement therebetween, and the outer cover (Miller: 29) is configured to encase the cover (Miller: see Fig. 7).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619